DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1, 4-8, 10-13 and 16-20, renumber as 1-15 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Tong et al. (US 2012/0051658 A1) teaches A method implemented in a computing device having a webcam, (“FIG. 24 conceptually illustrates an electronic system 2400 with which some embodiments of the invention are implemented. The electronic system 2400 may be a computer (e.g., a desktop computer, personal computer, tablet computer, etc.), phone, PDA, or any other sort of electronic device. Such an electronic system includes various types of computer readable media and interfaces for various other types of computer readable media. Electronic system 2400 includes a bus 2405, processing unit(s) 2410, a graphics processing unit (GPU) 2415, a system memory 2420, a network 2425, a read-only memory 2430, a permanent storage device 2435, input devices 2440, and output devices 2445.” [0303] "The bus 2405 also connects to the input and output devices 2440 and 2445. The input devices 2440 enable the user to communicate information and select commands to the electronic system. The input devices 2440 include alphanumeric keyboards and pointing devices (also called "cursor control devices"), cameras (e.g., webcams), microphones or similar devices for receiving voice commands, etc." [0308]) Tong also teaches generating a user interface, the user interface including a viewing window, the user interface further comprising a toolbar including a selection tool; (“FIG. 14 illustrates an example GUI display for a face-based image-processing tool of some embodiments. The GUI display 1400 shown in FIG. 14 may only show a portion of the GUI display 1400 of some embodiments. For example, in some cases the GUI display 1400 may include additional user interface elements that include additional functionalities and/or features that the user can select. Furthermore, in some embodiments, the illustrated GUI display 1400 can be part of a larger GUI display that has additional functional features. Alternatively, the GUI display 1400 of other embodiments can include fewer UI elements to implement features of the image-processing tool. Lastly, the GUI display 1400 can be presented in a pull-down or drop-down menu or in a pop-up window." [0205] “the image-processing tool of some embodiments also provides the editor with a set of controls for selecting the image processing operations to perform and/or for selecting the parameters associated with such operations. For instance, in some embodiments, the tool includes user-selectable controls (e.g., check boxes, slider controls, etc.) that allow the editor to select different faces for image processing, to specify the same or different image processing operations for different faces, and/or to specify image processing parameters for each specified image processing operation. A user of this tool can manipulate these selectable user interface items to customize the image processing operations that are applied to all the faces or to each face individually. Moreover, some embodiments provide user-selectable controls that allow the editor to specify how smoothly the image processing transitions between the space within each geometric shape and the space outside each geometric shape should be." [0053]) Tong further teaches displaying a video depicting at least one individual in the viewing window of the user interface; (“The first stage 1510 illustrates the selection of a media clip 1525 including video content for color correction. In this example, the GUI 1500 displays the face 1535 in a selected frame from the media clip 1525. The face 1535 in this example is not vibrant in color and requires the saturation adjustment operation. Also, the face 1535 has brightness that is relatively uniform over the entire face. Moreover, the face 1535's brightness is nearly the same as that of the background, causing the face not to stand out in the frame. The flowers shown in the background in this example have relatively vibrant colors, making the face not visually prominent in the frame.” [0216]) Tong teaches generating at least one segmentation mask for the at least one individual depicted in the video, wherein each facial feature vector is generated from facial features of each individual; (“the process 1000 uses (at 1020) the ellipse-shaped mask to soften the image processing that is applied based on the location of each designated face. The example of FIG. 1 illustrates the softening of the image processing by showing the ellipse 160 with dashed edges. Different embodiments soften the image processing based on the location of the ellipse differently. For instance, some embodiments define an elliptical halo region around the ellipse. These embodiments then define two-dimensional slices within this halo region, with each slice having four sides. Two of these sides are straight lines that traverse through the interior of the halo region, while the other two sides are arcs, one on the interior elliptical circumference of the halo region and the other on the exterior elliptical circumference of the halo region. In some embodiments, the interior elliptical circumference of the halo region is the ellipse that is defined about the face.  For each two-dimensional slice within the halo region, some embodiments specify a parameter value for each divisible segment of the slice that is at a different distance from the center of the halo. For instance, in some embodiments that apply an image processing operation to the interior of the ellipse that is located about a face, the parameter value starts at 1.0 for the interior arc portion of the slice, and gradually decreases until reaching 0 for the exterior portion of the slice. This parameter value is then used to gradually decrease the effect of the image processing operation on the halo region about the ellipse.  Alternatively, the image-processing tool can generate the elliptical halo region.” [0156-0158] “the process 600 generates a list of faces and face parameters associated with each detected face for each frame in the image sequence. As mentioned earlier, the face parameters for a detected face include geometric properties of the face, the location of the face and of the face features (such as eyes, nose, mouth, etc.), and other information that can be computed based on these (such as elongation and width of the face, etc.). Also, some embodiments compute facial animation parameters. These computed face parameters are assembled typically in a feature vector.” [0132]) Tong also teaches obtaining selection of at least one individual depicted in the video based on operation of the selection tool to designate at least one selected facial feature vector corresponding to the selected at least one individual; (“the third stage 530 illustrates the GUI 500 after the user has selected the UI button ("Apply") in the second stage 520. As shown, the image-processing tool has generated ellipse 565 that isolates the respective area of the selected, designated face for image processing." [0121] "the process 700 generates face data for the faces detected in the region. The face data in some embodiments include a list of detected faces and face parameters associated with each detected face. As described earlier, the face parameters for a detected face include geometric properties of the face, the location of the face and of the face features (such as eyes, nose, mouth, etc.), and other information that can be computed based on these (such as elongation and width of the face, histogram of pixels within the face, etc.). Also, the face data that the process generates may include facial animation parameters. These computed face parameters are assembled typically in a feature vector. " [0140])Tong further teaches comparing facial feature vectors in a facial region of each of individuals depicted in the video with the selected at least one facial feature vector corresponding to the selected at least one individual; (“The process 900 then determines (at 930) whether the selected face has a matching face found in previously examined frame(s) of the image sequence. The process determines a match using the information included in the entries for the detected faces. The information included in a face registry entry for a face includes (1) identifications of the frames in which the face is detected, (2) location of the face (e.g., the center coordinates of the face) in each of the frames in which the face is detected, (3) locations of features such as eyes and mouth of the face in each of the frames in which the face is detected, and (4) a feature vector for each face in some embodiments. When the process 900 determines (at 930) that there is a matching face in the face registry, the process 900 modifies (at 935) the face registry entry for the matching face with the information for the selected face in the selected frame. When the process 900 determines (at 930) that there is not a matching face in the face registry, the process 900 creates (at 940) a new face registry entry for the selected face.” [0145] “the process 1000 applies the image processing to the frame based on the area isolated by the ellipse-shaped mask. As described before, a color correction (e.g., changing the exposure, saturation, etc.) and/or a non-color based correction (e.g., applying filtering) can be applied to the areas defined by their respective ellipse-shaped masks." [0165]) Tong teaches displaying a modified video comprising the segmentation mask and the composited background content when the selected at least one individual is in a field of view of the webcam. (“After activating the image-processing tool, the image-processing tool of some embodiments detects the face 1935 in the first stage 1910 and can then present to the user a similar GUI display (not shown) as one described in FIG. 14 with the face 1935 automatically designated for image processing. The user can then adjust the slider control UI items corresponding to the background correction operation (such as items 1460 shown in FIG. 14). ...The second stage 1920 illustrates an ellipse 1945 that has been generated by image-processing tool. The image-processing tool can generate the ellipse 1945 based on the geometric properties of the detected face as described before. As shown, the ellipse 1945 encompasses the area of the frame including the face 1935. In this example, instead of isolating the area for image processing, the ellipse 1945 excludes the area of the frame for the background correction operation. Next, the third stage 1930 illustrates an elliptical halo region 1950 shown as a dashed ellipse. This region is similar to the region 160 of FIG. 1 and it is produced for the same reason, i.e., to provide for a gradual transition of the image processing that is applied outside of the detected face.... Finally, the fourth stage 1940 depicts the GUI 1900 after image-processing tool has applied the background correction operation to the outside areas 1960 from the ellipse. As shown in this example, the GUI 1900 displays the outside areas 1960 as darker and less focused than the face.” [0258-0261] “The input devices 2440 enable the user to communicate information and select commands to the electronic system. The input devices 2440 include alphanumeric keyboards and pointing devices (also called "cursor control devices"), cameras (e.g., webcams), microphones or similar devices for receiving voice commands, etc. The output devices 2445 display images generated by the electronic system or otherwise output data." [0308]) Prior art by Moskal et al. (US 2008/0260212 A1) teaches live video, wherein the facial feature vectors are derived by a facial recognition technique, (“In order to measure facial behaviors, however they are defined, system 15 uses a per-frame estimate of the location of the facial features. In order to achieve this, the system includes a face detection capability 32, where an entire video frame is searched for a face. The location of the found face is then delivered to a tracking mechanism 33, which adjusts for differences frame-to-frame. The tracking system 33 tracks rigid body motion of the head, in addition to the deformation of the features themselves. Rigid body motion is naturally caused by movement of the body and neck, causing the head to rotate and translate in all three dimensions. … As shown in FIG. 3, live video from camera 18 is delivered to a segmenter 30. Through the use of a prior knowledge scene model 31, the segmenter 30 disambiguates the background scene from new objects that have entered it. The scene model is assembled as described in the following paragraphs. The new objects are then searched for faces by the face detector 32 described below. The location of the detected face is then delivered to the face tracker 33, which updates estimates of the face location frame-to-frame and is described below.” [0072-0074] “As shown in FIG. 12, manually labeled feature locations 79 are delivered to the training system, which simply calculates a few salient distances 80 and then feeds these distances as vector input to a pattern recognizer 81. While it is thought that a number of standard machine learning algorithms can be used as the pattern recognizer, a Support Vector Machine (SVM) is employed in this embodiment. The trained SVM is used as a model 82 by the Real-Time Processing system. Estimated feature locations 70, from the face tracker 33, and the live video data 29 as originally acquired by camera 18 are delivered to the system for analysis. The AU 12 confidence measure 85 is derived from the pattern recognition algorithm's analysis 84 of the salient distances taken from the estimated feature locations.” [0089]) Moskal teaches the found face delivered to a tracking system, the tracking system tracks rigid body motion of the head that rigid body motion is naturally caused by movement of the body and neck which the segmentation comprises a face and a body. Claims 13 and 20 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1, 4-8, 10-13 and 16-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “compositing the filter mask comprising facial feature vectors that do not match the selected facial feature vector with a background content of the live video to generate composited background content filtering entire individuals corresponding to the facial features vectors that do not match the selected facial feature vector, wherein filtering entire individuals comprises causing both a body region and a facial region of each individual to be hidden from view in the viewing window;” Claims 13 and 20 are similar in scope to claim 1, and they are allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619